We have carefully considered the petition for a rehearing, and must decline the motion.
It is true that if by the contract the insured has incurred a forfeiture of his right, the insurer may in some case do *Page 128 
nothing and stand on the contract, which includes the retention of the premium paid. And a failure to return it, and nothing else done, shall not be counted against the insurer.
But that is not this case.
This is the whole paragraph of the policy contract relevant to the matter in issue, except the italics and numerals are added:
"This policy shall be cancelled at any time at the request of the insured; or by the company by giving five days' notice of such cancellation.
(1) If this policy shall be cancelled as hereinbefore provided, (2) or become void or cease, the premium having been actually paid, the unearned portion shall be returned onsurrender of this policy or last renewal, this company retaining the customary short rate; except that when this policy is cancelled by this company by giving notice, it shall retain only the pro rata premium." It is not even a contract to return the whole premium, but only a part of it.
The policy was not cancelled at the request of the insured; it was not cancelled by the company on five days' notice.
These were the two cases "hereinbefore provided" for. But there was another case provided for, to wit, or if the policy should "become void."
By the defendant's own contention that case has arisen. The insurance was writ in June; the premium was paid in June; the fire happened in August; the company refused in August to pay; there was ten months' unearned premium; the contract was in that case to return it, or part of it.
It is true the contract provides the unearned premium shall be returned "on surrender of the policy." But we think that may not be construed to mean that the insured must, in a case where his whole right is denied, surrender up the evidence of his whole right, in order to get the refund of a part of the premium he has paid. The company did not indicate it desired a surrender of the policy. *Page 129 
The company in effect said to the insured in August: "You only owned a five-sixth (5-6) interest, I will pay nothing; the contract is void." There was no necessity to surrender the policy to get returned a fraction of the premium, when the insurer denied liability on the whole contract.
The company in effect said, "you need not surrender in order to get the unearned premium, for we deny all liability to you, premium and principal; the whole contract is at an end."
It may be the company might, under the contract, have returned the pro rata of the unearned premium, demanded the surrender and insisted upon the forfeiture. It did not choose to do that; and its election to not do it was properly submitted to the jury as some evidence of an intention not to stand upon the words of the contract about a surrender and a return of unearned premium.
We are mindful of the judgments in the Norris cases in55 S.C. 450, 33 S.E. 566, and 57 S.C. 358, 35 S.E. 572.
All the words of that part of the contract under consideration here are not reported in these cases, and the Court's attention was not directed to the exact issue which is made in this case.
There is no other issue made by the motion which needs to be considered again. *Page 130